Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daryl W. Smith appeals the district court’s order denying his motion pursuant to Fed.R.Crim.P. 36 to correct an alleged clerical error in his amended judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 1:03-cr-00039-FPS-9 (ND.W.Va. June 22, 2012). We dispense with oral argument because *769the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.